United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT

                                  ___________

                                  No. 96-1764
                                  ___________

Robert B. DePugh,                   *
                                    *
           Appellant,               *
                                    *
      v.                            * Appeal from the United States
                                    * District Court for the
Orvil Ives, County Engineer,        * Northern District of Iowa.
Monona County, Iowa; Michael        *
Paul Jensen, County Attorney,       *       [UNPUBLISHED]
Monona County, Iowa; Dennis K.      *
Smith, Sheriff, Monona County,      *
Iowa,                               *
                                    *
           Appellees.               *
                               ___________

                     Submitted:   February 19, 1997

                         Filed: March 20, 1997
                                 ___________

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
                               ___________


PER CURIAM.


     Robert B. DePugh appeals from the grant of summary judgment by the
District Court1 in favor of defendants in this civil rights action based
on the seizure of two vehicles belonging to DePugh.   Having reviewed the
record and the parties’ briefs, we conclude the




     1
      The Honorable Mark W. Bennett, United States District Judge
for the Northern District of Iowa.
judgment of the District Court was correct.   Accordingly, we affirm.   See
8th Cir. R. 47B.


     A true copy.



           Attest:



                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT




                                    -2-